DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 30 requires a notch to extend from the second channel to the second edge of the panel.  First the figures all show three channels with the third channel being in close proximity to the second edge (26).  Furthermore the notch (42b) extends from that channel to a lip (33).  It does not continue to the second edge (26) that forms part of the outer perimeter that is required by the claim language.  The disclosure does not teach a notch extending for the second channel to the second edge (26) of the panel.  An appropriate correction is required.  The examiner will interpret as best able.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 requires a notch to extend from the second channel to the second edge of the panel.  First the figures all show three channels with the third channel being in close proximity to the second edge (26).  Further more the notch (42b) extends from that channel to a lip (33).  It does not continue to the second edge (26) that forms part of the outer perimeter that is required by the claim language.  This lack of clarity in the claim language render the scope of the claim indefinite.  An appropriate correction is required.  The examiner will interpret as best able.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Shaw et al. (U.S. 201002881801).
In re Claim 21-22, Shaw teaches a panel configured for attachment to a building structure, the panel having a first surface and a second surface (front and back) each extending along an axis from a first end (104) of the panel to a second end (106) of the panel, each of the first surface and the second surface extending from a first edge (500) of the panel to a second edge (502) of the panel, wherein the first and second ends and first and second edges define an outer perimeter, wherein the second surface defines a flow path (channels between ridges 104, 108,110,700a,700b,700) with entrances at the first edge and exits at the second edge, the flow path capable of directing flow of a fluid between the panel and the building structure, such that the fluid entering the flow path from the first edge of the panel exits the flow path at the first end, the second end, or the second edge of the panel.  The flow path is capable of providing for/accommodating turbulent flow.  In addition, turbulent, non-uniform flow, is expected due to the uneven distribution of rain droplet.  Furthermore, interruptions such as grooves/notches (504,506) and clip (300) will encourage turbulent flow.     (Figure 7,7A,10,11)
Claim(s) 23-26 and 31-36 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Swanson (U.S. 8,695,303).
In re Claim 21 and 22, Swanson teaches a panel (300,302,304,500,502) configured for attachment to a building structure, the panel having a first surface and a second surface each extending along an axis from a first end of the panel to a second end of the panel, each of the first surface and the second surface extending from a first edge of the panel to a second edge of the panel, wherein the first end, the second end, 

    PNG
    media_image1.png
    525
    565
    media_image1.png
    Greyscale
 
In re Claim 23, Swanson teaches the flow path is defined by a plurality of voids in communication with each other, the plurality of voids comprising: a first channel (304c) extending from at least one of the first end of the panel or the second end of the panel; and at least one notch (308) in communication with the first channel and extending from the first edge in a direction transverse to the first channel. (Figures 9-11,18,19)
In re Claim 24, Swanson teaches, the first channel extends from the first end (304c) of the panel to the second end of the panel. (Figures 9-11,18,19, annotated Figure)
In re Claims 25-26, Swanson teaches a plurality of notches (308) spaced apart at regular intervals.  The notches are in communication with the first channel (304c)  (Figures 9-11,18,19, annotated Figure)
In re Claims 31, 32, 33, 34, 35, and 36 Swanson teaches a panel having a first surface and a second surface (back and front) each extending along an axis from a first end of the panel to a second end of the panel, each of the first surface and the second surface extending from a first edge of the panel to a second edge of the panel, wherein the first end, the second end, the first edge, and the second edge define a perimeter of the panel.  The examiner notes that designating sides as edges or ends is arbitrary.  The panel has four sides.  Two of those sides can be edges while another two can be ends however the terms can be interchangeable, and wherein the first surface defines a plurality of voids (304c,308,502a,502c,502e) in communication with each other, the plurality of voids including: a first channel (304c) extending from the first end to the second end; and at least one notch (308) extending from the first edge in a direction transverse to the first channel and terminating at the first channel.  The annotated figure shows a first plurality of notches between the first channel and the first edge and a second plurality of notches between the first channel and the second edge.  The plurality of voids forms a flow path capable of directing a fluid from the first edge towards one of the first end, the second end, or the second edge, of the panel.  The flow path is capable of providing for/accommodating turbulent flow.  In addition, turbulent, non-uniform flow, is expected due to the uneven distribution of rain droplet.  Furthermore, angles in flow paths such as in grooves/notches (308) as well as the sides 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 33, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (U.S. 8,695,303).
In re Claims 29, 33 and 38-40 Swanson teaches a plurality of notches between a first channel (304c) and a first edge.  Swanson teaches multiple channels (502a,c,e) that are parallel to each other.  Figure 9 of Swanson also teaches moisture drainage grooves/notches (308) in mid panel support (304a).  Channels (502a,c,e) are shown in Figures 18 and 19) to be separated by panel supports (502aa,b,d) however they are not specifically disclosed as having drainage grooves.  However, having such drainage grooves in all supports (502aa,b,d) would be obvious to one of ordinary skill in the art at the time of filing in order to allow for moisture drainage though out the panel  This would result in first, second, and third and second channels (502a,c,e) that are parallel to and in  communication with each other.  The first, second and third channels would be between a first and second plurality of notches.   (502aa,b,d). (Figures 9-11,18,19, annotated Figures)

    PNG
    media_image2.png
    280
    578
    media_image2.png
    Greyscale

In re Claim 30, the modified Swanson has been previously discussed.  As was noted in the112 – Rejection above, the claim language requiring a notch extending from the second channel is indefinite.  No notches extend to the second channel but instead extend to from the second channel to a lip (33).  As was stated above, it would be obvious to have drainage grooves (308) on the panel support (502aa,b,d) between the multiple parallel channels (502a,c,e)  This configuration would result in grooves extending from the second channel to the lip and ultimately to the second edge of the panel.  (Figures 9-11,18,19, annotated Figure)
Claims 27, 28, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (U.S. 8,695,303).) in view of Power et al. (U.S. 20130125487).
In re Claim 27, Swanson (U.S. 8,695,303). has been previously discussed but does not teach notches that are perpendicular to channels.  Swanson teaches a drainage panel with vertical notches (26).  (Figure 6A)
It would be obvious to one of ordinary skill in the art at the time of filing to modify the notches (308) taught by Swanson to have a vertical orientation as taught by Power.  
In re Claim 28 and 37, Swanson (U.S. 8,695,303). has been previously discussed.  What is meant by channels of varying heights?  Figures 18 and 19 shown panels installed on the side of a house with channels (502a,c,e) (each with its own embankment walls) at varying heights above the ground.   Furthermore, the slope sides of the channel embankments mean that the channel cross sections will show varying heights along the slope of the channel embankment.
Swanson does not teach walls defining the first channel with an undulating shape.
Power discloses a drainage panel (650) with undulating drainage channels (652).  (Figure 8)
It would be obvious to one of ordinary skill in the art at the time of filing to modify the channels taught by Swanson to undulate.  These undulations create a longer flow path, allowing more water to be drained underneath the panel.  This will result in channel walls at varying heights that undulate along the length of the channel.
Response to Arguments
Applicant's arguments filed on 12/29/2021 with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.   The applicant has amended the claim language to specify an outer perimeter defined by first and seconds ends and edges with flow path entrances and exits at the edges and channels that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633